Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated January 31, 2013 (the “Agreement”) is
entered into by and among DigitalGlobe, Inc., a Delaware corporation (the
“Company”), Cerberus Satellite LLC, a Delaware limited liability company,
Cerberus Partners II, L.P., a Delaware limited partnership, and Cerberus Series
Four Holdings, LLC (the “Initial Holders”).

The Initial Holders were issued shares of Common Stock and shares of Preferred
Stock pursuant to that Merger Agreement (the “Merger Agreement), dated as of
July 22, 2012 (as may be amended) by and among the Company, 20/20 Acquisition
Sub, Inc., WorldView, LLC and GeoEye, Inc. In connection with such issuance of
the Common Stock and the Preferred Shares to the Initial Holders, the Company
has agreed to provide to the Initial Holder and its direct and indirect
transferees the registration rights set forth in this Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Blue Sky Filing” shall have the meaning set forth in Section 5(a) hereof.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Cerberus Agreement” means the Cerberus Agreement, dated as of July 22, 2012, by
and among the Company, Cerberus Capital Management, L.P. and the Initial
Holders.

“Certificate of Designations” means the Certificate of Designations, Preferences
and Rights of the Series A Convertible Preferred Stock, dated as of January 31,
2013.

“Common Stock” means the common stock of the Company, $0.001 par value per share

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Conversion Shares” means the shares of Common Stock issued or issuable upon
conversion of the Preferred Shares.

“EDGAR” shall have the meaning set forth in Section 3(a)(v).

“Eligible Market” shall mean the Principal Market, The New York Stock Exchange,
Inc., The NYSE Amex Equities, The NASDAQ Capital Market or The NASDAQ Global
Market.



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the
Registrable Securities.

“Holders” shall mean the Initial Holders, for so long as it owns any Registrable
Securities, and each of its successors, assigns and direct and indirect
transferees who become owners of Registrable Securities.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Initial Effective Date” means the date that the Initial Registration Statement
has been declared effective by the SEC.

“Initial Effectiveness Deadline” means the date which is four hundred twenty
days after the Initial Issuance Date.

“Initial Filing Deadline” means the date which is three-hundred sixty calendar
days after the Initial Issuance Date.

“Initial Holders” shall have the meaning set forth in the preamble.

“Initial Issuance Date” shall have the meaning set forth in the Certificate of
Designations.

“Initial Registrable Securities” means (i) the Conversion Shares, (ii) the
Merger Common Shares and (iii) any capital stock of the Company issued or
issuable, with respect to the Conversion Shares, the Merger Common Shares or the
Preferred Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on conversion and/or redemption of the Preferred Shares.

“Initial Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the Initial
Registrable Securities.

“Initial Required Registration Amount” means the sum (a) 150% of the number of
Conversion Shares issued and issuable pursuant to the Preferred Shares as of the
Trading Day immediately preceding the applicable date of determination, without
regard to any limitations on conversions and/or redemptions of the Preferred
Shares plus (b) the number of Merger Common Shares held by the Holders as of the
Trading Day immediately preceding the applicable date of determination

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

 

2



--------------------------------------------------------------------------------

“Legal Counsel” shall have the meaning set forth in Section 2(c) hereof.

“Majority Holders” shall mean the Holders of a majority of the outstanding
Registrable Securities; provided that whenever the consent or approval of
Holders of a specified percentage of Registrable Securities is required
hereunder, any Registrable Securities owned directly or indirectly by the
Company or any of its affiliates (other than the Initial Holders and their
affiliates) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage or amount.

“Merger Agreement” shall have the meaning set forth in the recitals.

“Merger Common Shares” means the shares of Common Stock issued to the Initial
Holders pursuant to the Merger Agreement.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Preferred Shares” means shares of the Series A Convertible Preferred Stock of
the Company, par value $0.001 per share.

“Principal Market” means The New York Stock Exchange, Inc.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.

“Registrable Securities” shall mean the Initial Registrable Securities and the
Additional Registrable Securities; provided that the Securities shall cease to
be Registrable Securities (i) when a Registration Statement with respect to such
Securities has become effective under the Securities Act and such Securities
have been exchanged or disposed of pursuant to such Registration Statement,
(ii) when such Securities have been sold pursuant to Rule 144 under the
Securities Act under circumstances in which any legend borne by the Securities
relating to restrictions on transferability thereof is removed or (iii) when
such Securities cease to be outstanding.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC, applicable Eligible Market or Financial Industry
Regulatory Authority registration and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws,
(iii) all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, and any other documents relating to the performance of and compliance
with this Agreement, (iv) (x) the fees and

 

3



--------------------------------------------------------------------------------

disbursements of counsel for the Company and (y) the fees and disbursements of
one Legal Counsel, but excluding underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of Registrable Securities by a Holder.

“Registration Statement” shall mean any registration statement of the Company
that covers any of the Registrable Securities pursuant to the provisions of this
Agreement and all amendments and supplements to any such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

“Rule 144” shall have the meaning set forth in Section 4.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Staff” shall mean the staff of the SEC.

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York time).

2. Registration Under the Securities Act.

(a) Initial Mandatory Registration. The Company shall prepare, in no event later
than the Initial Filing Deadline, file with the SEC the Initial Registration
Statement on Form S-3 covering the resale of all of the Initial Registrable
Securities by the Holders as selling stockholders. The Initial Registration
Statement prepared pursuant hereto shall register for resale by the Holders as
selling stockholders at least the number of shares of Common Stock equal to the
Initial Required Registration Amount determined as of the date the Initial
Registration Statement is initially filed with the SEC. The Initial Registration
Statement shall contain (except if otherwise directed by the Majority Holders)
the “Selling Stockholders” and “Plan of Distribution” sections in substantially
the form attached hereto as Exhibit A. The Company shall use its best efforts to
have the Initial Registration Statement declared effective by the SEC no later
than the Initial Effectiveness Deadline. By 9:30 a.m. New York time on the
Business Day following the Initial Effective Date, the Company shall file with
the SEC in accordance with Rule 424(b) under the Securities Act the final
prospectus to be used in connection with resales pursuant to such Initial
Registration Statement.

 

4



--------------------------------------------------------------------------------

(b) Information. The Company agrees to include in any such Registration
Statement all information which any selling Holder, upon advice of Legal
Counsel, shall reasonably request.

(c) Legal Counsel. The Majority Holders shall have the right to select one legal
counsel to review and oversee any registration pursuant to this Section 2
(“Legal Counsel”), which shall be Schulte Roth & Zabel LLP or such other counsel
as thereafter designated by the Majority Holders. The Company shall reasonably
cooperate with Legal Counsel and the Majority Holders shall cause Legal Counsel
to reasonably cooperate with the Company in performing the Company’s obligations
under this Agreement.

(d) Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall register the Registrable Securities on Form S-3 as soon as such form is
available.

(e) Maintain Effectiveness of Registration Statement. The Company will maintain
the effectiveness of the Registration Statement for three year from the Initial
Effective Date.

(f) The Company shall pay all Registration Expenses in connection with any
registration hereunder. Each Holder shall pay all underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of such Holder’s Registrable Securities pursuant to a
Registration Statement.

(g) A Registration Statement will not be deemed to have become effective unless
it has been declared effective by the SEC or is automatically effective upon
filing with the SEC as provided by Rule 462 under the Securities Act.

3. Registration Procedures.

(a) In connection with its obligations pursuant to Section 2 hereof, the Company
shall:

(i) use its reasonable best efforts to cause such Registration Statement to
become effective and remain effective for the applicable period in accordance
with Section 2(e) hereof;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2(e)
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424(b) under
the Securities Act;

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company with the SEC
in accordance with the Securities Act and to retain any Free Writing Prospectus
not required to be filed;

 

5



--------------------------------------------------------------------------------

(iv) use its reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Holder of Registrable Securities covered by a Registration
Statement shall reasonably request in writing by the time the applicable
Registration Statement becomes effective; cooperate with such Holders in
connection with any filings required to be made with the Financial Industry
Regulatory Authority; and do any and all other acts and things that may be
reasonably necessary or advisable to enable each Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Holder; provided that the Company shall not be required to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not so subject;
promptly notify Legal Counsel and each Holder who holds Registrable Securities
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under applicable state securities or blue sky laws of any jurisdiction or
its receipt of notice of the initiation or threat of any proceeding for such
purpose;

(v) notify Legal Counsel and each Holder of Registrable Securities and counsel
for such Holders promptly and, if requested by any such Legal Counsel, Holder or
counsel, confirm such advice in writing (1) when a Registration Statement has
become effective, when any post-effective amendment thereto has been filed and
becomes effective, when any Free Writing Prospectus has been filed or any
amendment or supplement to the Prospectus or any Free Writing Prospectus has
been filed, provided, however, that any such document’s availability on the
SEC’s Electronic Data Gathering Analysis and Retrieval System database (or any
successor thereto) (“EDGAR”) shall satisfy such obligation, (2) of any request
by the SEC or any state securities authority for amendments and supplements to a
Registration Statement, Prospectus or any Free Writing Prospectus or for
additional information regarding a Holder after the Registration Statement has
become effective, (3) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, including the
receipt by the Company of any notice of objection of the SEC to the use of a
Registration Statement or any post-effective amendment thereto pursuant to
Rule 401(g)(2) under the Securities Act, (4) of the happening of any event
during the period a Registration Statement is effective that makes any statement
made in such Registration Statement or the related Prospectus or any Free
Writing Prospectus untrue in any material respect or that requires the making of
any changes in such Registration Statement or Prospectus or any Free Writing
Prospectus in order to make the statements therein not misleading and (5) of any
determination by the Company that a post-effective amendment to a Registration
Statement or any amendment or supplement to the Prospectus or any Free Writing
Prospectus would be appropriate; for the avoidance of doubt, the foregoing shall
not require the Company to provide notice when the Company files a periodic
report pursuant to the Exchange Act;

(vi) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or the resolution of
any objection of the SEC pursuant to Rule 401(g)(2), including by filing an
amendment to such Registration Statement on the proper form, at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order or such resolution;

 

6



--------------------------------------------------------------------------------

(vii) furnish to each Holder of Registrable Securities, without charge, at least
one conformed copy of each Registration Statement and any post-effective
amendment thereto (without any documents incorporated therein by reference or
exhibits thereto, unless requested); provided, however, that any such document’s
availability on EDGAR shall satisfy such obligation;

(viii) cooperate with the Holders of Registrable Securities to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends and enable such
Registrable Securities to be issued in such denominations and registered in such
names (to the extent that the delivery of securities is consistent with the
provisions of the Certificate of Designations) as such Holders may reasonably
request upon the later of (i) three (3) Business Days prior to the closing of
any sale of Registrable Securities and (ii) three (3) Business Days following
such written request and the delivery of the appropriate documentation to the
Company by such Holders of Registrable Securities;

(ix) upon the occurrence of any event contemplated by Section 3(a)(vi)(4)
hereof, use its reasonable best efforts to prepare and file with the SEC a
supplement or post-effective amendment to such Registration Statement or the
related Prospectus or any Free Writing Prospectus or any document incorporated
therein by reference so that, as thereafter publicly filed on EDGAR, or,
otherwise, as delivered to purchasers of the Registrable Securities, such
Prospectus or Free Writing Prospectus, as the case may be, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and upon the Holders’ receipt of the notice
described in Section 3(a)(vi)(4), such Holders hereby agree to suspend use of
the Prospectus or any Free Writing Prospectus, as the case may be, until the
Company has amended or supplemented the Prospectus or the Free Writing
Prospectus, as the case may be, to correct such misstatement or omission;

(x) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus, provide copies of such document to the Majority Holders of
Registrable Securities included in such Registration Statement and Legal Counsel
and make such of the representatives of the Company as shall be reasonably
requested by the Majority Holders of Registrable Securities included in such
Registration Statement or Legal Counsel available for discussion of such
document at reasonable times and upon reasonable prior notice; and the Company
shall not, at any time after initial filing of a Registration Statement, use or
file any Prospectus, any Free Writing Prospectus, any amendment of or supplement
to a Registration Statement or a Prospectus or a Free Writing Prospectus of
which the Majority Holders of Registrable Securities included in such
Registration Statement and Legal Counsel shall not have previously been advised
and furnished a copy or to which the Initial Holders or Legal Counsel and the
Holders of Registrable Securities included in such Registration Statement or
their counsel shall reasonably object; for avoidance of doubt, the forgoing
shall not require any approval by the Holders of any document that is to be
incorporated by reference into a Registration Statement, a Prospectus or a Free
Writing Prospectus.

(xi) use its reasonable best efforts to cause all Registrable Securities to be
listed on any securities exchange or any automated quotation system on which the
Common Stock of the Company is then listed if requested by the Majority Holders,
to the extent such Registrable Securities satisfy applicable listing
requirements;

 

7



--------------------------------------------------------------------------------

(xii) if reasonably requested by any Holder of Registrable Securities covered by
a Registration Statement, promptly include in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein in accordance with the terms
of this Agreement and make all required filings of such Prospectus supplement or
such post-effective amendment as soon as practicable after the Company’s receipt
of such notification of the matters to be so included in such filing;

(xiii) use its reasonable best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities; and

(xiv) unless available on EDGAR, make generally available to its security
holders as soon as practical, but not later than 90 days after the close of the
period covered thereby, all information contemplated by the provisions of Rule
158 under the Securities Act covering a 12-month period beginning not later than
the first day of the Company’s fiscal quarter next following the Initial
Effective Date of a Registration Statement.

(b) The Company may require each Holder of Registrable Securities to furnish to
the Company such information regarding such Holder and the proposed disposition
by such Holder of such Registrable Securities as the Company may from time to
time reasonably request in writing.

(c) Each Holder of Registrable Securities covered in such Registration Statement
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 3(a)(vi)(3) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus and any Free Writing Prospectus contemplated
by Section 3(a)(ix) hereof and, if so directed by the Company, such Holder will
deliver to the Company all copies in its possession, other than permanent file
copies then in such Holder’s possession, of the Prospectus and any Free Writing
Prospectus covering such Registrable Securities that is current at the time of
receipt of such notice, and the Company may exclude from such registration the
Registrable Securities of any Holder that unreasonably fails to furnish such
documents within ten (10) Business Days after receiving such request, without
prejudice to that Holder’s right to request participation in subsequent
amendments to a Registration Statement.

(d) Notwithstanding anything to the contrary herein, at any time after the date
a Registration Statement filed pursuant to this Agreement has been declared
effective by the SEC, the Company may delay the disclosure of material,
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company
and its counsel, in the best interest of the Company and give notice to suspend
the disposition of Registrable Securities pursuant to a Registration Statement;
provided that such suspension shall continue for only such period as in the
opinion of counsel to the Company such suspension is required.

 

8



--------------------------------------------------------------------------------

(e) Neither the Company nor any subsidiary or affiliate thereof shall identify
any Holder as an underwriter in any public disclosure or filing with the SEC or
the Principal Market or any Eligible Market.

(f) The Holders included in a Registration Statement shall be required to notify
the Company in writing of any change in the information provided in writing to
the Company expressly for use or expressly for incorporation in a Registration
Statement to the extent such change would cause such Registration Statement to
contain an untrue statement of a material fact or would cause such Registration
Statement to omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

4. Reports Under the Exchange Act.

With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Holders to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

(c) furnish to each Holder so long as such Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144, the Securities Act and
the Exchange Act, (ii) unless available on EDGAR, a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company, and (iii) such other information as may be reasonably
requested to permit the Holders to sell such securities pursuant to Rule 144
without registration; provided that the Holders shall accept certificates and
opinions from the Company’s general counsel as satisfying the Company’s
requirement under this clause (iii) only to the extent such certificates and
opinions are acceptable to the Company’s transfer agent in order for the
Company’s transfer agent to transfer legend free securities.

5. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless each Initial Holder and
each Holder, their respective affiliates, directors and officers and each
Person, if any, who controls any Initial Holder or any Holder within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other reasonable expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses

 

9



--------------------------------------------------------------------------------

are incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement (including any post-effective amendment thereto) or in
any filing made in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”) or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading or (2) any untrue statement
or alleged untrue statement of a material fact contained in any Prospectus, any
Free Writing Prospectus or any “issuer information” (“Issuer Information”) filed
or required to be filed pursuant to Rule 433(d) under the Securities Act, or any
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, in each case except insofar as such losses,
claims, damages or liabilities arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to any Initial Holder or
information relating to any Holder furnished to the Company in writing expressly
for use therein.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the directors of the Company, each officer of the Company
who signed the Registration Statement and each Person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Holder furnished to the Company in writing
by such Holder expressly for use or expressly for incorporation in any
Registration Statement, any Prospectus and any Free Writing Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 5
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 5. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 5 that the Indemnifying
Person may designate in such proceeding and shall pay the fees and expenses of
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding, as incurred. In any such proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable

 

10



--------------------------------------------------------------------------------

time to retain counsel reasonably satisfactory to the Indemnified Person;
(iii) the Indemnified Person shall have reasonably concluded that there may be
legal defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Initial Holder, its affiliates, directors and officers
and any control Persons of such Initial Holder shall be designated in writing by
such Initial Holder, (y) for any Holder, its directors and officers and any
control Persons of such Holder shall be designated in writing by the Majority
Holders and (z) in all other cases shall be designated in writing by the
Company. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request within 30 days after the date of such settlement. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company from the offering of the Registrable Securities, on the one hand, and by
the Holders from receiving Registrable Securities, on the other hand, or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company on the one
hand and the Holders on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative fault of the Company on
the one hand and the Holders on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material

 

11



--------------------------------------------------------------------------------

fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Holders and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

(e) The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 5 are several and not joint.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Initial
Holder or any Holder or any Person controlling any Initial Holder or any Holder,
or by or on behalf of the Company or the officers or directors of or any Person
controlling the Company and (iii) any sale of Registrable Securities pursuant to
a Registration Statement.

(h) Notwithstanding anything herein to the contrary, no Holder shall not be
liable under this Section 6 (including, without limitation, under the
indemnification obligations pursuant to Section 6(b) or the contribution
obligations pursuant to Section 6(e)) for any amounts which in the aggregate
exceed the net proceeds to such Holder as a result of the sale of Registrable
Securities pursuant to such Registration Statement.

6. General.

(a) No Inconsistent Agreements. The Company represent, warrant and agree that
(i) the rights granted to the Holders hereunder do not in any way conflict with
and are not inconsistent with the rights granted to the holders of any other
outstanding securities issued by the Company under any other agreement and
(ii) the Company has not entered into, or on or after the date of this Agreement
will enter into, any agreement that is inconsistent with the rights granted to
the Holders of Registrable Securities in this Agreement or otherwise conflicts
with the provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority of the outstanding Registrable

 

12



--------------------------------------------------------------------------------

Securities affected by such amendment, modification, supplement, waiver or
consent; provided that no amendment, modification, supplement, waiver or consent
to any departure from the provisions of Section 5 hereof shall be effective as
against any Holder of Registrable Securities unless consented to in writing by
such Holder. Any amendments, modifications, supplements, waivers or consents
pursuant to this Section 6(b) shall be by a writing executed by each of the
parties hereto.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class mail
(return receipt requested), telex, telecopier, or any courier guaranteeing
overnight delivery (i) if to a Holder, at the most current address given by such
Holder to the Company by means of a notice given in accordance with the
provisions of this Section 6(c), which address initially is, with respect to the
Initial Holders, the address set forth on the signature page hereto; (ii) if to
the Company, initially at the Company’s address set forth on the signature page
hereto and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6 (c); and (iii) if to the
Company’s transfer agent, to American Stock Transfer & Trust Company, LLC, 6201
15th Avenue, Brooklyn, New York 11219, Attention: DigitalGlobe Representative,
(iv) if to Legal Counsel, to Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022, Telephone: (212) 756-2000, Facsimile: (212) 593-5955,
Attention: Stuart D. Freedman, Esq. and Christopher S. Harrison, Esq., Email:
stuart.freedman@srz.com and christopher.harrison@srz.com, (iv) if to such other
Persons at such other address, notice of which is given in accordance with the
provisions of this Section 6(c). All such notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt is
acknowledged, if telecopied; and on the next Business Day if timely delivered to
an air courier guaranteeing overnight delivery.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Cerberus Agreement. If any transferee of any Holder shall
acquire Registrable Securities in any manner, whether by operation of law or
otherwise, such Registrable Securities shall be held subject to all the terms of
this Agreement, and by taking and holding such Registrable Securities such
Person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement and such Person shall be
entitled to receive the benefits hereof. The Initial Holders shall have no
liability or obligation to the Company with respect to any failure by a Holder
to comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company, on the one hand, and the
Initial Holders, on the other hand, and shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of other Holders hereunder.

 

13



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed signature page by
facsimile transmission or other electronic imaging means shall be as effective
as delivery of a manually executed counterpart of this Agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

(i) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company and the Initial Holders shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

* * * * * *

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY: DIGITALGLOBE, INC. By:  

/s/ Jeffrey R. Tarr

  Name:   Jeffrey R. Tarr   Title:   President and Chief Executive Officer
Address for Notices DigitalGlobe, Inc. 1601 Dry Creek Drive Suite 260 Longmont,
CO 80503 Attention: General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INITIAL HOLDERS: CERBERUS SATELLITE LLC By:   Cerberus Series Four Holdings,
LLC, its Managing Member By:   Cerberus Institutional Partners, L.P. - Series
Four, its Managing Member By:   Cerberus Institutional Associates, L.L.C., its
General Partner By:  

/s/ Jeffrey L. Lomasky

  Name:   Jeffrey L. Lomasky   Title:   Senior Managing Director Address for
Notices Cerberus Capital Management, L.P. 875 Third Avenue 11th Floor New York,
NY 10022 Attention: General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CERBERUS SERIES FOUR HOLDINGS, LLC By:   Cerberus Institutional Partners, L.P. -
Series Four, its Managing Member By:   Cerberus Institutional Associates,
L.L.C., its General Partner By:  

/s/ Jeffrey L. Lomasky

  Name:   Jeffrey L. Lomasky   Title:   Senior Managing Director Address for
Notices Cerberus Capital Management, L.P. 875 Third Avenue 11th Floor New York,
NY 10022 Attention: General Counsel CERBERUS PARTNERS II, L.P. By:   Cerberus
Associates II, L.L.C., its General Partner By:  

/s/ Jeffrey L. Lomasky

  Name:   Jeffrey L. Lomasky   Title:   Senior Managing Director Address for
Notices Cerberus Capital Management, L.P. 875 Third Avenue 11th Floor New York,
NY 10022 Attention: General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

SELLING STOCKHOLDERS

The shares of common stock being offered by the selling stockholders are those
issuable upon conversion of the convertible preferred shares and the shares of
common stock issued to the selling stockholders pursuant to the Merger
Agreement, dated as of July 22, 2012, by and among DigitalGlobe Inc., 20/20
Acquisition Sub, Inc., WorldView, LLC and GeoEye, Inc. For additional
information regarding the issuances of the convertible preferred shares and the
shares of common stock, see “[—]” above. We are registering the shares of common
stock in order to permit the selling stockholders to offer the shares for resale
from time to time. Except for the ownership of the convertible preferred shares,
the designation of a member on the Company’s board of directors and an observer
who is entitled to observe meetings of the Company’s board of directors, the
selling stockholders have not had any material relationship with us within the
past three years.

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders. The second column lists the number of shares of common stock
beneficially owned by each selling stockholder, based on its ownership of the
shares of the convertible preferred shares, as of                 , assuming
conversion of all convertible preferred shares held by the selling stockholders
on that date, without regard to any limitations on conversions and/or
redemptions of the convertible preferred shares and without including any
dividend not yet accrued.

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.

In accordance with the terms of a registration rights agreement with the holders
of the convertible preferred shares, this prospectus generally covers the resale
of at least 150% of the number of shares of common stock issued and issuable
upon conversion of the convertible preferred shares as of the trading day
immediately preceding the date the registration statement is initially filed
with the SEC, determined as if the outstanding preferred shares were exercised
in full, as of the Trading Day immediately preceding the date this registration
statement is initially filed with the SEC, without regard to any limitations on
conversions and/or redemptions of the Preferred Shares. The fourth column
assumes the sale of all of the shares offered by the selling stockholders
pursuant to this prospectus.

The selling stockholders may sell all, some or none of their shares in this
offering. See “Plan of Distribution.”

 

Annex A-1



--------------------------------------------------------------------------------

Name of Selling stockholder

   Number of Shares of
Common Stock
Owned Prior to
Offering    Maximum Number of
Shares of  Common Stock
to be Sold Pursuant to this
Prospectus    Number of Shares
of Common Stock
Owned After
Offering

Cerberus Satellite LLC

         0

Cerberus Series Four Holdings, LLC

        

Cerberus Partners II, L.P.

        

 

Annex A-2



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

We are registering the shares of common stock issuable upon conversion of the
convertible preferred shares as well as shares of common stock issued to the
selling stockholders pursuant to the Merger Agreement, dated as of July 22,
2012, by and among DigitalGlobe Inc., 20/20 Acquisition Sub, Inc., WorldView,
LLC and GeoEye, Inc. to permit the resale of these shares of common stock by the
selling stockholders from time to time after the date of this prospectus. We
will not receive any of the proceeds from the sale by the selling stockholders
of the shares of common stock. We will bear all fees and expenses incident to
our obligation to register the resale of shares of common stock by the holders
as selling stockholders.

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions and all fees and expenses related thereto. The shares of
common stock may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions,

 

  •  

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

  •  

in the over-the-counter market;

 

  •  

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •  

through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

Annex A-3



--------------------------------------------------------------------------------

  •  

short sales;

 

  •  

sales pursuant to Rule 144;

 

  •  

broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, if so permitted by the applicable
securities laws, the selling stockholders may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the shares of
common stock in the course of hedging in positions they assume. The selling
stockholders may also, if so permitted by the applicable securities laws, sell
shares of common stock short and deliver shares of common stock covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling stockholders may also loan or
pledge shares of common stock to broker-dealers that in turn may sell such
shares.

The selling stockholders may pledge or grant a security interest in some or all
of the convertible preferred shares or shares of common stock owned by them and,
if they default in the performance of their secured obligations, the pledgees or
secured parties may offer and sell the shares of common stock from time to time
pursuant to this prospectus or any amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933, as
amended, amending, if necessary, the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus. The selling stockholders also may transfer and donate the
shares of common stock in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the selling beneficial
owners for purposes of this prospectus.

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any underwriters, broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or reallowed
or paid to broker-dealers.

 

Annex A-4



--------------------------------------------------------------------------------

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

We will pay all expenses of the registration of the shares of common stock
required to be paid pursuant to the registration rights agreement, estimated to
be $[            ] in total, including, without limitation, Securities and
Exchange Commission filing fees and expenses of compliance with state securities
or “blue sky” laws; provided, however, that a selling stockholder will pay all
underwriting discounts, selling commissions and transfer taxes, if any. We will
indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreements, or the selling stockholders will be entitled to contribution. We may
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling stockholder specifically for use in
this prospectus, in accordance with the related registration rights agreement,
or we may be entitled to contribution.

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of common stock will be freely tradable in the hands of
persons other than our affiliates.

 

Annex A-5